Fourth Court of Appeals
                                 San Antonio, Texas
                                     November 2, 2022

                                    No. 04-22-00549-CV

                                  Meredith DE LA PENA,
                                         Appellant

                                              v.

                                    Ruben DE LA PENA,
                                          Appellee

                  From the 57th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2019-CI-24731
                          Honorable Nicole Garza, Judge Presiding

                                         ORDER
       In accordance with this court’s opinion of this date, this appeal is DISMISSED FOR LACK
OF JURISDICTION. It is ORDERED that costs of appeal are adjudged against appellant. See
TEX. R. APP. P. 43.4.

       It is so ORDERED on November 2, 2022.


                                               _________________________________
                                               Rebeca C. Martinez, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of November, 2022.

                                               _________________________________
                                               Michael A. Cruz, Clerk of Court